NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 23 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DELMER M. ACKELS,                               No.    17-35707

                Plaintiff-Appellant,            D.C. No. 4:16-cv-00026-TMB

 v.
                                                MEMORANDUM*
RANDY M. OLSEN, In His Official
Capacity, the State of Alaska; GOLDRICH
MINING COMPANY, FKA Squaw Gold
Mining Company,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Alaska
                   Timothy M. Burgess, Chief Judge, Presiding

                          Submitted February 13, 2018**

Before:      LEAVY, FERNANDEZ, and MURGUIA, Circuit Judges.

      Delmer M. Ackels appeals pro se from the district court’s judgment

dismissing his 42 U.S.C. § 1983 action arising from a mining dispute. We have

jurisdiction under 28 U.S.C. § 1291. Ackels assigns as error the district court’s


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
orders denying his motions for default judgment, and we review for an abuse of

discretion. Eitel v. McCool, 782 F.2d 1470, 1471 (9th Cir. 1986). We affirm.

      The district court did not abuse its discretion in denying Ackels’s motions

for default judgment because several factors supported the denial of default. See

Fed. R. Civ. P. 55; Eitel, 782 F.2d at 1471-72 (setting forth factors for determining

whether to enter default judgment).

      The district court did not abuse its discretion by denying Ackels’s motion to

submit a CD-R photo disk as an exhibit to his complaint. See FTC v. Gill, 265

F.3d 944, 957 (9th Cir. 2001) (district court has broad discretion to control its

docket).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          2                                       17-35707